UNITED STATES COURT OF APPEALS                            UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT                                FOR THE FIRST CIRCUIT

                                             

No. 96-1490

                     JUAN A. BERDEC A-P REZ,

                       Plaintiff, Appellee,

                                v.

                    JOS  ZAYAS-GREEN, ET AL.,

                     Defendants, Appellants.

                                             

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Carmen Consuelo Cerezo, U.S. District Judge]                                                                   

                                             

                              Before

                      Selya, Circuit Judge,                                                    

                  Bownes, Senior Circuit Judge,                                                        

                    and Stahl, Circuit Judge.                                                      

                                             

     Jose  R.  Perez-Hernandez and  Pierluisi &  Mayol-Bianchi on                                                                        
brief for appellants.
     Ramonita Dieppa-Gonz lez  and  Puerto Rico  Legal  Services,                                                                           
Inc. on brief for appellee.              

                                             

                          April 16, 1997
                                             

          SELYA,  Circuit  Judge.    Plaintiff-appellee  Juan  A.                    SELYA,  Circuit  Judge.                                          

Berdec a-P rez, an accountant, has worked for the Municipality of

Barranquitas from 1978 to the present time.  In the November 1992

elections, the New Progressive Party seized the reins of power in

the municipal government.   Shortly thereafter, the plaintiff was

transferred  to  a different  post  (though  his salary  remained

intact).    In early  1994, however,  the plaintiff's  salary was

slashed  sharply.   After unsuccessfully  pursuing administrative

remedies, he invoked  42 U.S.C.    1983 (1994) and  sued two  top

municipal  officials.   He  alleged, inter  alia, that,  although                                                          

political affiliation  was not a  suitable criterion for  the job

that  he  held,  the  defendants  nonetheless  cut  his   pay  in

retaliation  for his  active  support of  the Popular  Democratic

Party.

          In  due   course,  the  defendants  moved   for  brevis                                                                           

disposition on the  ground that  they were  at least  qualifiedly

immune  from the plaintiff's suit  for damages.   On February 26,

1996,  the  district court  denied  their  motion in  a  cryptic,

single-sentence  order.    The  defendants  then  prosecuted this

interlocutory appeal.

          We need not tarry.   To the extent that  the appellants

claim  that  their actions  are  insulated  from First  Amendment

scrutiny   as  a  matter  of  law  because  a  reduction  in  the

plaintiff's salary was  necessitated by the Uniform  Compensation

Act,  P.R. Laws  Ann. tit.  3,    760 et  seq. (1988  Supp.), the                                                        

regulations  thereunder, and  the  personnel regulations  of  the

                                2

Municipality of Barranquitas, they are wrong   and they are wrong

under federal law  that was clearly established  when they acted.

See, e.g.,  Rosario-Torres v. Hernandez-Colon, 889  F.2d 314, 318                                                       

(1st Cir. 1989) (en  banc); Santiago-Negron v. Castro-Davila, 865                                                                      

F.2d 431, 433-34 (1st  Cir. 1989); Roure v. Hernandez  Colon, 824                                                                      

F.2d 139,  141-43 (1st Cir.  1987) (per curiam).   To  the extent

that the appellants claim  that their actions are  insulated from

First Amendment scrutiny as  a matter of fact because  their only

intention was to  obey the law,  the record presents an  issue of

fact as to their intent   an issue of the type that can no longer

be resolved on interlocutory  appeal.  See Johnson v.  Jones, 115                                                                      

S. Ct.  2151, 2156 (1995);  Santiago-Mateo v.  Cordero,      F.3d                                                                

   ,      (1st Cir. 1997) [No. 96-1688,  slip op. at 3-5]; Stella                                                                           

v.  Kelley, 63  F.3d 71,  75 (1st  Cir. 1995).   Either  way, the                    

instant appeal is an exercise in futility.1

          Appeal dismissed.                    Appeal dismissed.                                    

                                                  

     1The lack of specific findings by the lower court, while not
fatal to its ruling on summary judgment, see Domegan v. Fair, 859                                                                      
F.2d  1059, 1065-66  (1st Cir.  1988), complicates  the appellate
task.  Especially  in light of the  jurisdictional questions that
attend the  denial of summary judgment  motions raising qualified
immunity  defenses,  we  urge  the  district  courts,  either  by
rescripts or bench decisions, to give us some indication of their
reasoning.

                                3